                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANK PANACCI,                                    Case No. 20-cv-00174-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER ADOPTING REPORT AND
                                                 v.                                        RECOMMNDATION, AND
                                   9
                                                                                           REMANDING CASE
                                  10     DANA BURKE, et al.,
                                                                                           Re: Dkt. No. 9
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Magistrate Judge Laurel Beeler’s report and recommendation.

                                  14   Dkt. No. 9. No objections have been filed in response to the report, and the time to file objections

                                  15   has expired. See Fed. R. Civ. P. 72(b). Plaintiff has filed a motion to remand, effectively echoing

                                  16   the Magistrate Judge’s recommendation. Dkt. No. 12.

                                  17          The Court agrees with Magistrate Judge Beeler’s well-reasoned report and

                                  18   recommendation, which found that there is no federal subject matter jurisdiction over this

                                  19   unlawful detainer action. The Court consequently adopts the report and recommendation in full,

                                  20   and orders this case remanded to the Superior Court of California for the County of Alameda.

                                  21   Plaintiff’s request for fees under 28 U.S.C. § 1447(c) is declined. Dkt. No. 12 at 9.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 3, 2020

                                  24

                                  25
                                                                                                    JAMES DONATO
                                  26                                                                United States District Judge
                                  27

                                  28
